     Case 3:18-cr-03072-TWR Document 275 Filed 06/18/21 PageID.1505 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                             SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                Case No. 18CR3072-TWR
11
                              Plaintiff,       I N F O R M A T I O N
12                                                (Superseding)
            v.                                 Title 18, U.S.C., 1001 – False
13                                             Statement to Government Agency
      ANNETTA BUDHU,                           (Felony)
14

15                            Defendant.

16

17         The Acting United States Attorney charges:
18         On or about July 6, 2018, within the Southern District of New
19 York, defendant, ANNETTA BUDHU, did willfully and knowingly make a

20 materially       false,     fictitious,     and   fraudulent     statement     and
21 representation in a matter within the jurisdiction of the Federal

22 Bureau of Investigation (“FBI”), an agency of the executive branch of

23 the Government of the United States, to wit:              Defendant stated that
24 she had not communicated through text messages or emails with Andrew

25 Hackett or Kevin Gillespie about press releases or stock promotions

26 related to Arias Intel Corporation or its stock.               The statement and

27 representation was false because, as ANNETTA BUDHU then and there well

28
     Case 3:18-cr-03072-TWR Document 275 Filed 06/18/21 PageID.1506 Page 2 of 2




 1 knew, she had exchanged text messages and emails with Andrew Hackett

 2 and Kevin Gillespie about press releases and stock promotions related

 3 to Arias Intel Corporation and its stock.            All in violation of Title

 4 18, United States Code, Section 1001(a)(2).

 5 DATED: June 10, 2021.

 6                                            RANDY S. GROSSMAN
                                              Acting United States Attorney
 7

 8                                            ________________________________
 9                                            AARON P. ARNZEN
                                              ANDREW J. GALVIN
10                                            Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
